Exhibit 10(k)(v)
 
LEASE MODIFICATION
 
AGREEMENT made this 22nd day of September 2010, by and between CityView Plaza,
LLC, a New York Limited Liability Company with its principal place of business
c/o Alma Realty Corp., 31-10 37th Avenue, Long Island City, New York 11101
(hereinafter referred to as “Landlord”) and American Medical Alert Corp., a New
York Corporation with its principal place of business at 36-36 33rd Street, Long
Island City, New York (hereinafter referred to as “Tenant”);
 
WITNESSETH:
 
WHEREAS, Landlord’s predecessor in interest and Tenant are parties to a certain
lease, dated January 14, 2002 and Lease Amendment and Modification, dated
January 14, 2002 (hereinafter collectively, the “Lease”), pursuant to which
Tenant leased from Landlord approximately 11,000 square feet on the first floor
of the building known as 36-36 33rd Street, Long Island City, New York
(hereinafter referred to as the “Building”); and
 
WHEREAS, Tenant desires to lease an additional 2,600 square feet of space on the
first floor of the Building contiguous to that of the original space; and
 
WHEREAS, Landlord and Tenant desire to modify the terms of the Lease in
connection therewith.
 
NOW, THEREFORE, in consideration of their mutual promises and covenants each to
the other, and for other good and valuable consideration, the parties hereto
agree as follows:
 
1.           Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord approximately 2,600 square feet of additional space on the first floor
of the Building as depicted on the floor plan attached hereto as Schedule “A”
(hereinafter referred to as the “Additional Space”).
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Except as otherwise set forth herein, the Demised Premises, as
referred to under the Lease with respect to all first floor space in the
Building rented by Tenant is hereby modified to include the Additional Space.
 
3.           “Tenant’s Proportionate Share” for the first floor space, inclusive
of the Additional Space, is 7.77%.
 
4.           The term of the Lease with respect to the Additional Space only
shall be for a period of five (5) years and shall commence on the “Commencement
Date”, as herein defined, and terminate five (5) years after the Commencement
Date (“Termination Date or Expiration Date”).  The Commencement Date shall be
the date on which Landlord substantially completes the work to be performed by
Landlord to the Additional Space (“Landlord’s Work”) (the parties understand and
agree that the Additional Space is currently occupied by another tenant and
Landlord can not commence Landlord’s Work until such time as such tenant
surrenders possession).  The term “substantially completed” shall mean
completion of the work as set forth at Schedule “B” hereto (“Landlord’s Work”)
but for minor insubstantial details of construction and mechanical adjustments
(i.e. so-called “punch list” items).  Immediately following the determination of
the Commencement Date, Landlord and Tenant shall execute an agreement setting
forth both the Commencement Date and Term Expiration Date of this lease with
respect to the Additional Space however, this shall not be a condition
thereof.  If the term of this Lease begins on a date other than the first day of
a month, the Tenant shall pay pro rata portion of the rent from such date
through and including the last day of such month.  Each succeeding Lease Year
shall end on the anniversary date of the end of the previous Lease Year.
 
 
2

--------------------------------------------------------------------------------

 


5.           The basic annual rent to be paid by Tenant with respect to the
Additional Space only is as follows:
 
LEASE YEAR
 
ANNUAL RENT
   
MONTHLY RENT
                   
1st
  $ 65,000.00     $ 5,416.67  
2nd
  $ 65,000.00     $ 5,416.67  
3rd
  $ 65,000.00     $ 5,416.67  
4th
  $ 66,950.00     $ 5,579.17  
5th
  $ 68,952.00     $ 5,746.00  



6.           Provided Tenant fully performs and complies with all of the terms,
conditions, provisions and covenants in this Lease on Tenant’s part to be
observed and performed, Tenant shall have the option to extend the term of the
Lease with respect to the Additional Space such that it runs concurrent with
that of the original first floor space it occupies, such that the term for the
Additional Space terminates on March 31, 2018.  In order to do so, Tenant must
give to Landlord an irrevocable written notice of its election to exercise said
option not less than six (6) months prior to the expiration of the initial
term.  If Tenant exercises such option, the basic annual rent to be paid by
Tenant with respect to the Additional Space only is as follows:
 
For the first year of the option period (or any portion thereof) - $71,032.00
($5,919.33/monthly);
 
For the second year of the option period (or any portion thereof) - $73,164.00
($6,097.00/monthly);
 
For the third year of the option period (or any portion thereof) - $75,348.00
($6,279.00/monthly).
   
 
3

--------------------------------------------------------------------------------

 
 
It is understood and agreed that in any and all events the term of the Lease
with respect to the Additional Space shall expires on or before March 31, 2018.
 
 
7.
Tenant agrees to pay all utilities and additional rent associated with the
Additional Space.  Specifically, Tenant shall pay 100% of the electric bill for
the HVAC cooling system servicing the Additional Space and its revised
Proportionate Share (with respect to all first floor space rented) of the gas
bill for the Building.  All other electricity will be provided and paid for on a
sub-metered basis.

 
 
8.
Tenant shall deposit with Landlord upon execution of this Agreement, the sum of
$10,833.34, as and for security deposit for the Additional Space.

 
 
9.
Tenant shall pay to Landlord upon execution of this Agreement the sum of
$5,416.67, representing the first monthly installment of basic annual rent for
the Additional Space.

 
 
10.
Landlord agrees to prepare and complete the Additional Space on a “built to
suit” basis, as described at Schedule “B” thereof.

 
 
11.
In all other respects, the Lease shall remain in full force and effect and no
other modifications, amendments or revisions shall be deemed effective or
binding unless said modifications, amendments or revisions are in writing
executed by all of the parties hereto.  It is further understood and agreed that
a default hereunder shall be considered a default under the Lease with respect
to the other first floor space rented by Tenant and vice versa.

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hand and seal the
day and year first above written.


CityView Plaza, LLC
 
by:
/s/ CityView Plaza, LLC
Name: CityView Plaza



American Medical Alert Corp.
 
by:
/s/ Jack Rhian
Name: Jack Rhian
Title: President/Chief Executive Officer

 
 
5

--------------------------------------------------------------------------------

 